DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2020 and 12/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (U.S. Patent Application Publication No. 2014/0247735, hereinafter “Tanaka”).

Claims 1 and 7:
Tanaka discloses a packet analyzing device (§ 0027, Lines 1-2; Each of the collection servers 3 as monitoring apparatus) comprising:
a memory configured to store an ongoing coupling list in which information of communication of an ongoing coupling is recorded (§ 0049, Lines 1-4; The session management table 325 retains (stores) for each captured packet, a session start time, a transmission source IP address, a destination IP address, a throughput per second, and a measurement state); and
circuitry configured to acquire packets communicated between nodes (§ 0027, Lines 1-10; Each of collection servers 3 captures transmission data having a form of a packet for operation and passing through a network line as a network transmission signal), adds information of communication of ongoing couplings to an ongoing coupling list in each of predetermined time ranges belonging to start times of the couplings based on the packets (§ 0051, Lines 7-9; The session management section 322 sets a time at which each session is registered in the session management table 325 

Regarding the “non-transitory computer-readable storage medium” of claim 1, Tanaka discloses the processing of the invention is provided as a computer-executable program and can be provided by a non-transitory readable recording medium (§ 0091).

Claims 2 and 8:
Tanaka further discloses wherein the circuitry is configured to select a coupling to be subjected to communication quality analysis from among a plurality of couplings present in the ongoing coupling list, based on effect level information indicating 

Claims 3 and 9:
Tanaka further discloses wherein
the circuitry is configured to calculate, for each of the couplings, the sum of the effect levels for the updated measurement items based on the effect level information and the update management information, prioritizes a coupling for which the sum of effect levels is the largest, and selects the prioritized coupling as a target to be subjected to the communication quality analysis from among the plurality of couplings (§ 0064, Lines 9-11; The session whose measurement state has been set to “not measured” is to be measured in the next cycle (i.e., prioritized)) (§ 0064, Lines 11-13; This processing is repeated until all sessions have “measurement finished” as their measurement states).

Claims 4 and 10:


Claims 5 and 11:
Tanaka further discloses wherein
the circuitry is configured to estimate a time period for first analysis of the quality of the communication of the terminated coupling, and determines, based on the time period and the cycle, the number of couplings to be subjected to the communication quality analysis among a plurality of couplings present in the ongoing coupling list so that the first analysis and second analysis of the quality of communication related to the couplings present in the ongoing coupling list are completed in a next cycle (Fig. 5C illustrates analysis of session IDs 001-003 completed in a first cycle, session IDs 004-006 completed in a second cycle, and session IDs 007-008 completed in a third cycle). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2017/0264558 (Higuchi et al.) – Method of Analyzing Packets and Analysis Device – A packet analysis apparatus 
U.S. Patent Application Publication No. 2011/0280149 (Okada et al.) – Packet Capture System, Packet Capture Method, Information Processing Device, and Storage Medium – Sharing of the capture of packets among a plurality of measuring devices where each measuring device captures packets for a time period. 
U.S. Patent Application Publication No. 2008/0298271 (Morinaga et al.) – Communication-Quality Measuring Apparatus, Communication-Quality Measuring Method, and Computer Program – A communication quality measuring apparatus that repeats the capturing of packets in sections of fundamental processing times. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NAM T TRAN/Primary Examiner, Art Unit 2452